Citation Nr: 0620721	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for diabetic peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  That decision denied service connection for 
hypertension, coronary artery disease, and diabetic 
peripheral neuropathy as secondary to service-connected 
diabetes mellitus.  


FINDINGS OF FACT

1.  Hypertension was not diagnosed during active service, 
within one year of separation from service, or for many years 
after separation.  

2.  The competent and most probative medical evidence of 
record shows that the veteran's post-service hypertension is 
not due to service-connected diabetes mellitus.  

3.  Coronary artery disease was not diagnosed during active 
service, within one year of separation from service, or for 
many years after separation.  

4.  The competent and most probative medical evidence of 
record shows that the veteran's post-service coronary artery 
disease is not due to service-connected diabetes mellitus.  

5.  The competent medical evidence of record does not show 
diabetic peripheral neuropathy of the lower extremities.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2005).  

3.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may its incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

4.  Coronary artery disease is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2005).  

5.  Diabetic peripheral neuropathy was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes that a letter regarding VCAA requirements was 
sent to the claimant in February 2004, prior to the June 2004 
rating decision which denied service connection for 
hypertension, coronary artery disease, and diabetic 
peripheral neuropathy.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  He 
was issued an additional letter in December 2004 which also 
discussed discussion and recitation of the duty to notify and 
assist regulations.  Specifically, these documents notified 
him that VA would obtain all relevant evidence in the custody 
of a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the claimant on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection for 
hypertension, coronary artery disease, or diabetic peripheral 
neuropathy, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation reports from November 2004 
and April 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an examination was conducted by VA in 2004.  
The evidence of record is sufficient to make a decision 
without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for hypertension, 
coronary artery disease, and diabetic peripheral neuropathy 
as secondary to service-connected diabetes mellitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension and coronary artery disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R. § 3.310 (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Initially, it is noted that the record shows that the RO 
granted service connection for diabetes mellitus by rating 
decision in April 2004.  

The record also shows evidence of current diagnoses of 
hypertension and coronary artery disease.  Post service 
private medical records dated from 2003 reflect the presence 
of both these conditions.  When the veteran was hospitalized 
in early 2003 for acute renal failure, hypertension, 
noncompliance was reported.  Additionally, the veteran gave a 
history of chronic heart failure about 15 years ago.  The 
veteran also reported that cardiac catheterization from 3 
years ago showed that it "looked alright."  The report 
shows atrial fibrillation on admission, but no diagnosis of 
coronary artery disease.  Additional private records from 
2003 refer to a 30 year history of hypertension and coronary 
artery disease from catheterization from 5 years earlier.  
Diabetes mellitus was also reported.  

When examined by VA in March 2004, a history of hypertension 
of 12 years was noted.  The veteran was on several 
medications for this condition.  It was also reported that he 
had fallen ill in February 2003 and that he had had a 
multiplicity of symptoms, including probable atrial 
fibrillations.  He had congestive heart failure and was 
hospitalized.  He reported a previous cardiac catheterization 
that had showed some heart damage.  He continued to take 
nitroglycerin as he continued to have chest pain.  The 
examiner noted that diabetes mellitus had recently been 
diagnosed.  The veteran reported tingling in the feet of many 
years.  Following examination, the final diagnoses included 
hypertension under fair control; heart disease of unknown 
etiology with a history of congestive heart failure and 
atrial fibrillation.  Possibilities included ischemic 
cardiomyopathy versus hypertensive cardiomyopathy or 
idiopathic cardiomyopathy; and diabetes.  

Additional VA examination was conducted in May 2004.  The 
examiner noted that the claims file was reviewed and that the 
veteran had been diagnosed as diabetic for less than one 
year.  He was on medication.  Exercise test was within normal 
limits.  There was an episode of rapid atrial fibrillation 
leading to congestive heart failure one year ago.  When his 
fibrillation was controlled with medication, his heart 
failure disappeared.  He currently was not in heart failure 
and had no signs or symptoms of such.  He was not currently 
on nitroglycerin and cardiac catheter was apparently 
unremarkable.  Physical exam showed normal heart tones and no 
murmurs.  Deep tendon reflexes were normal in the knees, 
diminished but present in the ankles, and he had no 
diminution of pain and temperature sensation in the lower 
extremities.  The final diagnoses included diabetes mellitus, 
type 2; hypertension, unrelated to type 2 diabetes, predating 
it by many years; history of atrial fibrillation with 
congestive heart failure that was unrelated to type 2 
diabetes.  Recent testing revealed no evidence of ischemic 
heart disease.  

Subsequently dated VA records dated through March 2005 are of 
record.  A July 2004 document includes notation of a 10 years 
history of coronary artery disease, status post multiple 
myocardial infarctions.  It was also reported that diabetes 
mellitus had been diagnosed in 2003 and that hypertension had 
been diagnosed many years ago.  Exam of the lower extremities 
at this time showed that there were no foot wounds and 
sensation was intact by monofilament exam.  It was 
specifically noted that there was no neuropathy.  Following 
evaluation, his coronary artery disease was noted to 
asymptomatic.  His medications for his heart disease and 
hypertension were to be reviewed and adjusted.  

These VA records show that the veteran continues to be seen 
for diabetes mellitus and coronary artery disease in 2005.  

Upon review, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
hypertension, coronary artery disease, and diabetic 
peripheral neuropathy.  In explanation, the Board will 
initially discuss the reasons for denial of the claims for 
service connection for hypertension and coronary artery 
disease.  Even though the veteran is not claiming that these 
conditions originated in service, the Board notes that 
service connection would not be warranted if he did claim 
that these conditions were of service origin.  First, service 
connection on a presumptive basis not apply as the initial 
diagnoses of these conditions was not objectively 
demonstrated within the first presumptive year after service 
separation.  Additionally, there are medical references in 
the treatment records that reflect that these conditions were 
first noted numerous years after service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Secondarily, service connection on a direct 
incurrence basis would not be warranted, as there are no 
findings of hypertension or coronary artery disease in 
service.  There is also no other evidence of record relating 
these conditions to service.  Therefore, as noted, the 
outstanding issue is whether the evidence shows that 
hypertension or heart disease are related to service-
connected diabetes mellitus.  It is also the Board's 
conclusion that the evidence does not support such.  

It is noted that the VA examiner in 2004 specifically found 
that hypertension and the veteran's history of heart problems 
were unrelated to diabetes mellitus, noting that the 
veteran's hypertension predated the diabetes by many years.  
It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded great 
evidentiary weight to this VA specialist who reviewed the 
record and examined the veteran.  

Although the veteran argues that his current hypertension and 
coronary artery disease are secondarily related to his 
service-connected diabetes mellitus, this is not a matter for 
an individual without medical expertise.  It is noted that he 
is competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, his assertions do not outweigh the competent and 
probative medical evidence of record which shows that the 
veteran's hypertension and coronary artery disease are not 
related to diabetes which was diagnosed many years after 
those conditions.  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  38 C.F.R. 
§ 3.102.  

As to the claim that service connection is warranted for 
diabetic peripheral neuropathy, it is noted that the veteran 
has reported tingling in the feet on at least one occasion.  
However, actual diabetic peripheral neuropathy has not been 
diagnosed.  In fact, it was specifically determined on two 
occasions (on exams in May and June 2004) that no neuropathy 
was found.  

Although the veteran reports the presence of diabetic 
peripheral neuropathy, service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, no such 
condition is noted.  

Again, it is noted that the veteran's contentions as to 
etiology of this condition have been considered.  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit and Espiritu, supra.  Thus, the 
claim for service connection for diabetic peripheral 
neuropathy is denied.  38 C.F.R. §§ 3.303, 3.304 (2005).  
Consideration was given to the benefit of the doubt doctrine, 
but it does not apply here because the evidence is not in 
approximate balance.  See Gilbert, supra; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.  

Entitlement to service connection for coronary artery disease 
as secondary to service-connected diabetes mellitus is 
denied.  

Entitlement to service connection for diabetic peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


